Citation Nr: 0422480	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-09 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for an 
increased rating for duodenal ulcer.

The record indicates that the veteran initially requested a 
hearing at the RO before a member of the Board, but, in a 
statement dated in September 2000, the veteran indicated that 
he did not want a Board hearing.  The record shows that the 
veteran testified before a hearing officer at the RO in 
September 2000.  The transcript of that hearing is of record.  
The Board remanded this case for additional development in 
June 2003.  

In July 2004, the veteran's representative filed a motion to 
advance this case on the Board's docket.  The motion was 
granted by the Board.


FINDING OF FACT

The veteran has an inactive duodenal ulcer that does not 
cause weight loss, anemia, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114 
(Diagnostic Code 7305) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for duodenal ulcer disease 
in a rating decision dated in March 1946.  The disability has 
been rated as 20 percent disabling from February 14, 1949.  
An upper GI examination in July 1981 conducted at the VA 
Hospital in Allen Park, Michigan found no apparent 
abnormality and no finding to suggest a trace of the 
veteran's previous ulcer disease.  The veteran's 20 percent 
rating was continued in a rating decision dated in August 
1981.  

The veteran requested an increased rating in September 1997.  
He was afforded a VA medical examination in August 1999.  The 
examiner noted the veteran's history of duodenal ulcer and 
the veteran's account of occasional heartburn and a sour 
taste in the mouth.  The veteran denied having hematemesis, 
nausea, or vomiting.  There were no recent hospitalizations 
for duodenal ulcer, or upper or lower gastrointestinal 
bleeding, and no history of surgery for ulcer.  The 
examiner's diagnosis was history of duodenal ulcer and mild 
normochromic, normocytic anemia.  

Also of record is a letter to the RO from H.J., M.D., who 
stated that he had been seeing the veteran since 1991 for 
gastrointestinal symptomatology, as well as abdominal pain 
found to be related to a hernia, which was repaired.  Dr. 
H.J.'s impression was that the veteran's history was 
compatible with esophagitis; the veteran was status post 
hernia repair; the veteran had left lower quadrant discomfort 
probably secondary to spasm versus diverticular disease.  The 
veteran's 20 percent evaluation was continued in a rating 
decision dated in September 1999.  

The veteran submitted additional evidence in September 1999 
in the form of treatment records from H.J., M.D.  Those 
records showed the results of a gastroscopy and colonoscopy 
performed in June 1999.  The gastroscopy revealed a hiatal 
hernia, distal esophagitis, and gastritis with nodularity.  
The colonoscopy revealed internal hemorrhoids, diverticular 
disease, and clonic polyps.  

In his substantive appeal dated in April 2000, the veteran 
averred that his health was affected by anemia and weight 
loss, and that he also had recurrent incapacitating episodes 
averaging 10 days or more at least four or more times a year.  
In a hearing before a hearing officer at the RO in September 
2000, the veteran testified that he had recently lost weight, 
down to 210 pounds from 236 pounds the previous year.  He did 
not specifically attribute this weight loss to his duodenal 
ulcer disease.  He also testified that he had not lately been 
incapacitated by his duodenal ulcer disease.

Following the Board's June 2003 remand, the RO obtained 
additional treatment records from M.M., M.D.   The treatment 
records from Dr. M.M. show treatment for hernia, but not for 
ulcer.  Additional treatment records were received from 
Harper-Hutzel Hospital, Detroit, Michigan; The Coburn Clinic, 
Dearborn, Michigan; Karmanos Cancer Institute, Detroit, 
Michigan; and Wayne State University School of Medicine, 
Detroit, Michigan.  The record from The Coburn Clinic dealt 
with eye issues.  All the other records were related to the 
veteran's laryngeal squamous cell carcinoma.  

The veteran was given a VA examination at the VA Medical 
Center (VAMC) in Detroit, Michigan in March 2004.  The VA 
examiner noted that the veteran had had a history of duodenal 
ulcer during military service, and that the veteran had 
complained of ulcer symptoms on and off since leaving 
service.  The veteran indicated that for the last several 
years he had been taking Prilosec, Prevacid, and Nexium.  The 
veteran denied any active duodenal ulcer symptoms for the 
previous several months, denied having pain in the epigastric 
region, and reported no nausea or vomiting.  The veteran 
reported having heartburn on and off for the previous several 
years, mostly related to spicy food, caffeinated drinks, and 
dairy products.  The examiner diagnosed duodenal ulcer, 
inactive, treated and improved during service; recurrent 
ulcer symptoms, on an off by history; at present no active 
ulcer symptoms; moderate hiatal hernia with reflux and 
possible gastritis shown by current upper GI series; and 
normocytic normochromic anemia that had a multifactorial 
basis and which was not likely related to a duodenal ulcer.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A VA disability rating is protected, that is, it cannot be 
reduced, after it has consistently been in effect for 20 
years, except upon a showing that the rating was based on 
fraud.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) 
(2003).  There is no allegation of fraud, and the veteran's 
rating has been in effect for more than 20 years.  The 
veteran's 20 percent rating therefore is protected from any 
decrease, regardless of the veteran's current medical 
condition vis-à-vis duodenal ulcer disease.

The veteran is rated for duodenal ulcer disease under 
Diagnostic Code 7305.  38 C.F.R. § 4.114 (Diagnostic Code 
7305).  Under Diagnostic Code 7305, a rating of 20 percent is 
warranted when the veteran suffers moderate symptoms, 
including recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A rating of 40 percent 
is warranted when the veteran suffers moderately severe 
symptoms with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  

The record indicates that the veteran's service-connected 
duodenal ulcer has not required treatment for many years, and 
that he presently has no active ulcer symptoms.  The VA 
examination of July 1981 found no apparent abnormality and no 
finding to suggest even a trace of the veteran's previous 
ulcer disease.  The VA examination of August 1999 recited the 
veteran's history of duodenal ulcer and his account of 
occasional heartburn and a sour taste in the mouth; however, 
there was no hematemesis, nausea, or vomiting, and there were 
no recent hospitalizations for duodenal ulcer, or upper or 
lower gastrointestinal bleeding.  There was no history of 
surgery for ulcer.  The examiner diagnosed a history of 
duodenal ulcer and mild normochromic, normocytic anemia.  The 
March 2004 VA examination found normocytic normochromic 
anemia, but concluded that it was not likely related to 
service-connected duodenal ulcer.  The examiner acknowledged 
the veteran's history of off and on ulcer symptoms, but found 
no active ulcer symptoms.  The examiner noted an upper GI 
series revealed moderate hiatal hernia with reflux and 
possible gastritis.  None of the records identified and/or 
provided by the veteran dealt with the veteran's duodenal 
ulcer.  

The Board notes that, while the veteran averred in his 
statement of April 2000 that he had recurrent incapacitating 
episodes averaging 10 days or more at least four or more 
times per year, echoing the requirements for a 40 percent 
rating, there is no record that he ever experienced such an 
episode due to his duodenal ulcer.  While the veteran is 
apparently suffering symptoms of reflux and possible 
gastritis, there is no evidence of, or treatment for, any 
current duodenal ulcer disease.  There is no evidence that 
any weight loss is associated with the veteran's duodenal 
ulcer disease.  The evidence is that his mild anemia is not 
likely related to his duodenal ulcer disease.  In sum, there 
is no evidence that the veteran suffers even the moderate 
recurring episodes required for a 20 percent rating, let 
alone the moderately severe symptoms required to be shown for 
a 40 percent rating. 

The only evidence of record supportive of the veteran's claim 
of increased severity of duodenal ulcer disease consists of 
the lay statements of the veteran himself.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2003).  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe the symptoms he is experiencing, he is not competent 
to provide medical opinion as to their etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
This is especially so where a claimant experiences several 
gastrointestinal problems that cause varied symptoms.  
Consequently, the Board gives greater weight to the medical 
evidence regarding the severity of symptoms caused by a 
duodenal ulcer vice other gastrointestinal problems, such as 
a hiatal hernia or gastritis.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits of this claim for an increase.  Therefore, on the 
basis of the above analysis, and after consideration of all 
of the evidence, the Board finds that a preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra, at 57-58.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim for an increased rating for his duodenal ulcer disease, 
the Board has considered the provisions of the VCAA.  Among 
other things, the VCAA and implementing regulations require 
VA to notify the claimant and the claimant's representative 
of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's VCAA 
duties to both notify and assist in a supplemental statement 
of the case (SSOC) issued in December 2002, and in 
correspondence dated in May 2003.  

Specifically regarding VA's duty to notify, the Board notes 
that, even before the VCAA was enacted, in a letter dated in 
December 1997, the veteran was apprised of what the evidence 
must show to warrant an increased rating.  Additionally, a 
May 2003 notification to the veteran apprised him of VA's 
duty to notify him about his claim, what additional evidence 
and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Additionally, the RO informed the veteran of the 
results of its rating decision, and the procedural steps 
necessary to appeal.  The RO provided a statement of the case 
(SOC) and three SSOCs reporting the results of the RO's 
reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran provided some medical evidence, which 
the RO incorporated into the record for consideration.  The 
RO also obtained all of the available medical evidence 
described by the veteran.  The veteran was also afforded two 
VA medical examinations.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to a higher rating for duodenal ulcer disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



